970 A.2d 80 (2009)
291 Conn. 777
STATE of Connecticut
v.
Eugene Alphonzo BRYANT.
No. 18147.
Supreme Court of Connecticut.
Argued April 28, 2009.
Decided May 26, 2009.
*81 Auden Grogins, special public defender, for the appellant (defendant).
Timothy F. Costello, deputy assistant state's attorney, with whom, on the brief, were Michael L. Regan, state's attorney, and Lonnie Braxton II, senior assistant state's attorney, for the appellee (state).
NORCOTT, KATZ, PALMER, ZARELLA and CARROLL, Js.
PER CURIAM.
The defendant, Eugene Alphonzo Bryant, appeals, upon our grant of his petition for certification,[1] from the judgment of the Appellate Court affirming his conviction, rendered after a jury trial, of possession of narcotics in violation of General Statutes § 21a-279 (a). State v. Bryant, 106 Conn.App. 97, 98, 940 A.2d 858 (2008). The Appellate Court rejected the defendant's claims that: (1) the trial court had improperly admitted evidence of his prior misconduct; id., at 106, 940 A.2d 858; and (2) the assistant state's attorney had committed two instances of prosecutorial impropriety that deprived the defendant of his right to a fair trial. Id., at 110, 114, 940 A.2d 858. In his certified appeal to this court, the defendant claims that the Appellate Court improperly upheld the decision of the trial court to admit into evidence testimony about police investigations into narcotics activity at a nearby house, to which the defendant had fled, and then subsequently failed to give an adequate curative and limiting instruction to the jury.
After examining the entire record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was improvidently granted.
The appeal is dismissed.
NOTES
[1]  We granted the defendant's petition for certification to appeal limited to the following issue: "Did the Appellate Court properly conclude that the trial court properly ruled on and instructed the jury with regard to certain evidence of prior misconduct by the defendant?" State v. Bryant, 287 Conn. 905, 950 A.2d 1282 (2008).